DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 12 objected to because of the following informalities: lack of antecedent basis. For example, claim 1 states “wherein the camera comprises a wide-angle lens and a plurality of optical sensors for capturing a region within the viewing angle of the wide-angle lens,” however the term “the viewing angle” was not previously established and thus should be “a viewing angle”. The examiner believes this to merely be a simple mistake/typo and will interpret it the way described above. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krutsch et al. (“Kru”) (U.S. PG Publication No. 2016/0379381) in view of Sutton et al. (“Sutton”) (U.S. Patent No. 8,957,992).

In regards to claim 1, Kru teaches a camera system included in a vehicle comprising: 
	a camera provided in the vehicle to capture surroundings of the vehicle (See ¶0020 in view of FIG. 1); and 
	a processor (See FIG. 2) for identifying an object present near the vehicle on the basis of an image captured by the camera (See ¶0028), 
	wherein the camera comprises a wide-angle lens (See ¶0020) and a plurality of optical sensors for capturing a region within the viewing angle of the wide-angle lens (Given the broadest reasonable interpretation consistent with applicant’s specification the plurality of optical sensors are taught as light sensors [e.g. diodes] which are understood by one of ordinary skill in the art as part of camera systems as they each provide individual pixel image data, see ¶0020 in 00043, 0046-0047 and 0052 wherein pixel image data is taken into consideration).
	Kru, however, fails to teach the wide-angle lens is designed such that the number of optical sensors for capturing a region corresponding to a predetermined angle range, among a plurality of angle ranges wherein the viewing angle is divided into predetermined angles, differs from the number of optical sensors for capturing a region corresponding to a different angle range.
	In a similar endeavor Sutton teaches the wide-angle lens is designed such that the number of optical sensors for capturing a region corresponding to a predetermined angle range, among a plurality of angle ranges wherein the viewing angle is divided into predetermined angles, differs from the number of optical sensors for capturing a region corresponding to a different angle range (See col. 14, li. 61 - col. 15, li. 26 in view of FIG. 30-31 wherein a curved sensor with a curved lens is taught such that among a plurality of flat rectangular pixel elements constituting the sensor, the rectangle in the center part has the highest pixel density, while in the rectangle surrounding the inside, pixels are arranged in an intermediate density, and finally the rectangle surrounding the outside portion is arranged to have pixels of the minimum density; also see col. 11, li. 57 – col. 12, li. 9 in view of FIG. 16 and 17 for an additional example).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sutton into Kru because it allows for higher detail in areas of higher interest such as, for example, a region of interest near the center --- the concentration area of a photo of video, in a manner similar to the retina of a human eye as described in col. 11, li. 21-24, while also providing greater reduction in processing and storage requirements as described in col. 12, li. 5-9.

In regards to claim 2, Kru fails to teach the camera system of claim 1, wherein the wide-angle lens is designed such that the number of optical sensors for capturing a region corresponding to the predetermined angle range is greater than the number of optical sensors for capturing a region corresponding to the different angle range.
	In a similar endeavor Sutton teaches wherein the wide-angle lens is designed such that the number of optical sensors for capturing a region corresponding to the predetermined angle range is greater than the number of optical sensors for capturing a region corresponding to the different angle range (See col. 14, li. 61 - col. 15, li. 26 in view of FIG. 30-31 wherein a curved sensor with a curved lens is taught such that among a plurality of flat rectangular pixel elements constituting the sensor, the rectangle in the center part has the highest pixel density, while in the rectangle surrounding the inside, pixels are arranged in an intermediate density, and finally the rectangle surrounding the outside portion is arranged to have pixels of the minimum density; also see col. 11, li. 57 – col. 12, li. 9 in view of FIG. 16 and 17 for an additional example).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sutton into Kru because it allows for higher detail in areas of higher interest such as, for example, a region of interest near the center --- the concentration area of a photo of video, in a manner similar to the retina of a human eye as described in col. 11, li. 21-24, while also providing greater reduction in processing and storage requirements as described in col. 12, li. 5-9.

In regards to claim 3, Kru fails to teach the camera system of claim 1, wherein, in an image captured by the camera, the number of pixels included in a region captured in the predetermined angle range is greater than the number of pixels included in a region captured in the different angle range.
	In a similar endeavor Sutton teaches wherein, in an image captured by the camera, the number of pixels included in a region captured in the predetermined angle range is greater than the number of pixels included in a region captured in the different angle range (See col. 14, li. 61 - col. 15, li. 26 in view of FIG. 30-31 wherein a curved sensor with a curved lens is taught such that among a plurality of flat rectangular pixel elements constituting the sensor, the rectangle in the center part has the highest pixel density, while in the rectangle surrounding the inside, pixels are arranged in an intermediate density, and finally the rectangle surrounding the outside portion is arranged to have pixels of the minimum density; also see col. 11, li. 57 – col. 12, li. 9 in view of FIG. 16 and 17 for an additional example).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sutton into Kru because it allows for higher detail in areas of higher interest such as, for example, a region of interest near the center --- the concentration area of a photo of video, in a manner similar to the retina of a human eye as described in col. 11, li. 21-24, while also providing greater reduction in processing and storage requirements as described in col. 12, li. 5-9.

In regards to claim 4, Kru teaches the camera system of claim 1, wherein the predetermined angle range is predetermined on the basis of the angle at which the camera is arranged in the vehicle (See ¶0020 in view of FIG. 1 wherein the camera angle range may depend on the arrangement of the cameras’ respective placements on the vehicle).

In regards to claim 5, Kru teaches the camera system of claim 1, wherein the predetermined angle range is predetermined on the basis of the structure of the vehicle and a field of view of a user who is riding the vehicle (See ¶0020-0021 wherein the perimeter of the vehicle is taken into consideration, which itself takes consideration of the driver of the vehicle as different vehicles may have the driver at differing positions therefore must provide proper perimeter information).

In regards to claim 6, Kru teaches the camera system of claim 1, wherein the camera comprises: 
	a first camera attached to the left side of the vehicle to capture the front part and the left side of the vehicle (See ¶0020 in view of FIG. 1 wherein a left camera may image a CAM View 2 which covers a front part and a left part of the vehicle) and a second camera attached to the left side of the vehicle to capture the rear part and the left side of the vehicle (See ¶0020 in view of FIG. 1 wherein a second camera captures CAM View 3 which covers a left part and a rear part of the vehicle, it is understood by one of ordinary skill in the art in view of Kru’s teachings that their placements of cameras is merely an example as described in ¶0020 and various placements may be made depending upon design desires); and 
	a third camera attached to the right side of the vehicle to capture the front part and the right side of the vehicle  (See ¶0020 in view of FIG. 1 wherein a third camera may capture CAM View 1 which covers a front and right side of the vehicle)  and a fourth camera attached to the right side of the vehicle to capture the rear part and the right side of the vehicle (See ¶0020 in view of FIG. 1 wherein a fourth camera may cover CAM View 4 which covers a right and rear side of the vehicle, it is understood by one of ordinary skill in the art in view of Kru’s teachings that their placements of cameras is merely an example as described in ¶0020 and various placements may be made depending upon design desires).

In regards to claim 10, Kru teaches the camera system of claim 6, further comprising: a serializer integrated circuit (IC) that receives in parallel data corresponding to a plurality of images captured at the first to fourth cameras and transmits the data to the processor (See ¶0002 and 0028).

In regards to claim 12, the claim is rejected under the same basis as claim 1 by Kru in view of Sutton.

In regards to claim 13, Kru teaches a control method for a camera system included in a vehicle, the method comprising: 
	capturing the surroundings of the vehicle by using a first camera attached to the left side of the vehicle to capture the front part and the left side of the vehicle (See ¶0020 in view of FIG. 1 wherein a left camera may image a CAM View 2 which covers a front part and a left part of the vehicle) and a second camera attached to the left side of the vehicle to capture the rear part and the left side of the vehicle (See ¶0020 in view of FIG. 1 wherein a second camera captures CAM View 3 which covers a left part and a rear part of the vehicle, it is understood by one of ordinary skill in the art in view of Kru’s teachings that their placements of cameras is merely an example as described in ¶0020 and various placements may be made depending upon design desires); 
	capturing the surroundings of the vehicle by using a third camera attached to the right side of the vehicle to capture the front part and the right side of the vehicle (See ¶0020 in view of FIG. 1 wherein a third camera may capture CAM View 1 which covers a front and right side of the vehicle) and a fourth camera attached to the right side of the vehicle to capture the rear part and the right side of the vehicle (See ¶0020 in view of FIG. 1 wherein a fourth camera may cover CAM View 4 which covers a right and rear side of the vehicle, it is understood by one of ordinary skill in the art in view of Kru’s teachings that their placements of cameras is merely an example as described in ¶0020 and various placements may be made depending upon design desires); and 
	identifying an object present near the vehicle on the basis of images captured by the first to fourth cameras (See ¶0020-0021 and 0028 in view of FIG. 1), wherein each of the first to fourth cameras comprises a wide-angle lens (See ¶0020) and a plurality of optical sensors for capturing a region within the viewing angle of the wide-angle lens (Given the broadest reasonable interpretation consistent with applicant’s specification the plurality of optical sensors are taught as light sensors [e.g. diodes] which are understood by one of ordinary skill in the art as part of camera systems as they each provide individual pixel image data, see ¶0020 in 00043, 0046-0047 and 0052 wherein pixel image data is taken into consideration).
	Kru, however, fails to teach the wide-angle lens is designed such that the number of optical sensors for capturing a region corresponding to a predetermined angle range, among a plurality of angle ranges wherein the viewing angle is divided into predetermined angles, differs from the number of optical sensors for capturing a region corresponding to a different angle range.
	In a similar endeavor Sutton teaches the wide-angle lens is designed such that the number of optical sensors for capturing a region corresponding to a predetermined angle range, among a plurality of angle ranges wherein the viewing angle is divided into predetermined angles, differs from the number of optical sensors for capturing a region corresponding to a different angle range (See col. 14, li. 61 - col. 15, li. 26 in view of FIG. 30-31 wherein a curved sensor with a curved lens is taught such that among a plurality of flat rectangular pixel elements constituting the sensor, the rectangle in the center part has the highest pixel density, while in the rectangle surrounding the inside, pixels are arranged in an intermediate density, and finally the rectangle surrounding the outside portion is arranged to have pixels of the minimum density; also see col. 11, li. 57 – col. 12, li. 9 in view of FIG. 16 and 17 for an additional example).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sutton into Kru because it allows for higher detail in areas of higher interest such as, for example, a region of interest near the center --- the concentration area of a photo of video, in a manner similar to the retina of a human eye as described in col. 11, li. 21-24, while also providing greater reduction in processing and storage requirements as described in col. 12, li. 5-9.

Claim(s) 7-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krutsch et al. (“Kru”) (U.S. PG Publication No. 2016/0379381) in view of Sutton et al. (“Sutton”) (U.S. Patent No. 8,957,992) and Cano et al. (“Cano”) (U.S. PG Publication No. 2019/0202356).

In regards to claim 7, Kru fails to teach the camera system of claim 6, wherein the processor is configured to: on the basis of at least one of the speed and the driving direction of the vehicle, identify a main region within each image captured by the first to fourth cameras, and identify an object present near the vehicle on the basis of the identified main region.
	In a similar endeavor Cano teaches wherein the processor is configured to: on the basis of at least one of the speed and the driving direction of the vehicle, identify a main region within each image captured by the first to fourth cameras, and identify an object present near the vehicle on the basis of the identified main region (See ¶0040 and 0015).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it allows for the imaging and presentation of objects which are more relevant for the driver in specific situations as described in at least ¶0040, therefore providing more appropriate information to the user.

In regards to claim 8, Kru fails to teach the camera system of claim 7, wherein the processor is configured to: based on the size of the main region being greater than a predetermined value, reduce the amount of operations for identifying an object within the main region to smaller than or equal to the predetermined value.
	In a similar endeavor Cano teaches wherein the processor is configured to: based on the size of the main region being greater than a predetermined value, reduce the amount of operations for identifying an object within the main region to smaller than or equal to the predetermined value (See ¶0040 and 0015 wherein based on vehicle direction or circumstance the imaging region may be changed including objects which are identified).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it allows for the imaging and presentation of objects which are more relevant for the driver in specific situations as described in at least ¶0040, therefore providing more appropriate information to the user.

In regards to claim 9, Kru fails to teach the camera system of claim 7, wherein the processor is configured to: for a main region identified within an image captured by the camera attached in a location corresponding to the driving direction of the vehicle among the first to fourth cameras, perform more operations for object identification than for the main regions identified within images captured by the other cameras, and identify an object present near the vehicle.
	In a similar endeavor Cano teaches for a main region identified within an image captured by the camera attached in a location corresponding to the driving direction of the vehicle among the first to fourth cameras, perform more operations for object identification than for the main regions identified within images captured by the other cameras, and identify an object present near the vehicle (See ¶0040 and 0015 wherein based on vehicle direction or circumstance the imaging region may be changed including objects which are identified).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it allows for the imaging and presentation of objects which are more relevant for the driver in specific situations as described in at least ¶0040, therefore providing more appropriate information to the user.

In regards to claim 14, Kru fails to teach the control method of claim 13, further comprising: on the basis of at least one of the speed and the driving direction of the vehicle, identifying a main region within each image captured by the first to fourth cameras; and identifying an object present near the vehicle on the basis of the identified main region.
	In a similar endeavor Cano teaches further comprising: on the basis of at least one of the speed and the driving direction of the vehicle, identifying a main region within each image captured by the first to fourth cameras (See ¶0040 and 0015 wherein based on vehicle direction or circumstance the imaging region may be changed); and 
	identifying an object present near the vehicle on the basis of the identified main region (See ¶0040 and 0015 wherein based on vehicle direction or circumstance the imaging region may be changed including objects which are identified).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it allows for the imaging and presentation of objects which are more relevant for the driver in specific situations as described in at least ¶0040, therefore providing more appropriate information to the user.

In regards to claim 15, Kru fails to teach the control method of claim 14, wherein the identifying an object present near the vehicle comprises: based on the size of the main region being greater than a predetermined value, reducing the amount of operations for identifying an object within the main region to smaller than or equal to the predetermined value.
	In a similar endeavor Cano teaches wherein the identifying an object present near the vehicle comprises: based on the size of the main region being greater than a predetermined value, reducing the amount of operations for identifying an object within the main region to smaller than or equal to the predetermined value (See ¶0040 and 0015 wherein based on vehicle direction or circumstance the imaging region may be changed including objects which are identified).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it allows for the imaging and presentation of objects which are more relevant for the driver in specific situations as described in at least ¶0040, therefore providing more appropriate information to the user.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krutsch et al. (“Kru”) (U.S. PG Publication No. 2016/0379381) in view of Sutton et al. (“Sutton”) (U.S. Patent No. 8,957,992) and Yamamoto (“Yamamoto”) (U.S. PG Publication No. 2019/0369299).

In regards to claim 11, Kru fails to teach the camera system of claim 1, wherein the processor is configured to: identify the degree of danger of the object on the basis of information on the identified object, and control the vehicle on the basis of the identified degree of danger.
	In a similar endeavor Yamamoto teaches wherein the processor is configured to: identify the degree of danger of the object on the basis of information on the identified object, and control the vehicle on the basis of the identified degree of danger (See ¶0726 wherein the system determines collision risks representing degrees of danger of collision of each obstacle, and if it beyond a preset value then an alarm may be output or even force deceleration or avoidance steering of the vehicle in order to avoid collision).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yamamoto into Kru because it allows for driving assistance through alarm output or, if needed, through forced deceleration or avoiding steering to be performed through the driving system whereby driving assistance attempts to avoid collision as described in ¶0726.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (U.S. PG Publication No. 2014/0347450) as it teaches four cameras around the vehicle as well as the steering direction or vehicle speed changing the imaging area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483